Exhibit 10.45

WARNER MUSIC GROUP CORP.

SENIOR MANAGEMENT FREE CASH FLOW PLAN

Warner Music Group Corp., a Delaware corporation (the “Company”), hereby
establishes this Warner Music Group Corp. Senior Management Free Cash Flow Plan
(the “Plan”), effective January 1, 2013 (the “Effective Date”), for the purpose
of attracting and retaining high quality executives and promoting in them
increased efficiency and an interest in the successful operation of the Company.
The Plan is intended to, and shall be interpreted to, comply in all respects
with Section 409A of the Code and those provisions of ERISA applicable to an
unfunded plan maintained primarily to provide deferred compensation benefits for
a select group of “management or highly compensated employees.”

ARTICLE I

TITLE AND DEFINITIONS

1.1 “Access” means AI Entertainment Holdings LLC and its Affiliates.

1.2 “Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by or under common control with, such
Person, where “control” means the power to direct the affairs of a Person by
reason of ownership of voting securities, by contract or otherwise.

1.3 “Annual FCF Bonus(es)” shall mean amounts paid to a Participant by the
Company annually in the form of discretionary or incentive compensation pursuant
to Section 3.1 to the extent such amounts qualify as “fiscal year compensation”
within the meaning of Treas. Reg. § 1.409A-2(a)(6).

1.4 “Base Investment Price” shall mean $111.47.

1.5 “Cause”, with respect a Participant, shall mean the Company or its Affiliate
having “cause” to terminate such Participant’s employment or service, as defined
in any existing employment, consulting or any other agreement between the
Participant and the Company or any of its Affiliates or, in the absence of such
an employment, consulting or other agreement, upon (i) the Participant having
ceased to perform his or her material duties to the LLC, the Company or any of
its Affiliates (other than as a result of vacation, approved leave or his or her
incapacity due to physical or mental illness or injury), which failure amounts
to an extended neglect of such duties, (ii) the Participant engaging in conduct
that is demonstrably and materially injurious to the business of the Company or
any of its Affiliates, (iii) the Participant having been convicted of, or pled
guilty or no contest to, any misdemeanor involving as a material element fraud,
dishonesty or the sale or possession of illicit substances, or to a felony,
(iv) the failure of the Participant to follow the lawful instructions of the
Company’s Board of Directors or his or her direct superiors to the extent such
instructions have been communicated to the Participant or (v) the Participant
having breached any material covenant contained in the LLC Agreement or any
employment letter or agreement between the Company or any of its Affiliates and
the Participant.

1.6 “Change in Control” shall mean the occurrence of:

(1) any consolidation or merger of the Company with or into any other
corporation or other Person or any other corporate reorganization or transaction
(including the acquisition of capital stock of the Company), whether or not the
Company is a party thereto, in which the stockholders of the Company immediately
prior to such consolidation, merger, reorganization or transaction, own capital
stock or other equity securities either (x) representing directly, or indirectly
through one or more entities,



--------------------------------------------------------------------------------

less than 50% of the economic interests in or voting power of the Company or
other surviving entity immediately after such consolidation, merger,
reorganization or transaction or (y) that does not directly, or indirectly
through one or more entities, have the power to elect a majority of the entire
Board of Directors of the Company or other surviving entity immediately after
such consolidation, merger, reorganization or transaction;

(2) any transaction or series of related transactions, whether or not the
Company is a party thereto, after giving effect to which in excess of 50% of the
Company’s voting power is owned by any Person or group (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended) (other than
the Company, Access or any of their respective Affiliates), excluding any bona
fide primary or secondary public offering following the occurrence of an initial
public offering of the Company’s Common Stock;

(3) a sale, lease or other disposition of all or substantially all of the assets
of the Company and its subsidiaries to any Person or group (other than the
Company, Access or any of their respective Affiliates); or

(4) with respect to a Participant who is employed by a Company Division, a sale,
lease or other disposition of all or substantially all of the assets of such
Company Division to any Person or group (other than the Company, Access or any
of their respective Affiliates);

provided that any Change in Control shall also constitute a change in control
event within the meaning of the events described in Section 409A(a)(2)(A)(v) of
the Code and the related regulations.

1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.

1.8 “Committee” shall mean the person or persons appointed by the Board of
Directors of the Company to administer the Plan in accordance with Article IX.

1.9 “Company’s Common Stock” shall mean the common stock, par value $0.001 per
share, of the Company.

1.10 “Company Divisions” shall mean the “Music Publishing” and “Recorded Music”
business segments of the Company and its Affiliates as reported in the Company’s
Consolidated Audited Financial Statements (and any other business segment as may
be reported from time to time in such audited financial statements).

1.11 “Compensation” shall mean all amounts eligible for deferral for a
particular Plan Year under Section 4.1.

1.12 “Deferral Account” shall mean the Account maintained for each Participant
which is granted and credited with Deferred Equity Units in respect of
Participant deferrals pursuant to Section 5.1.

1.13 “Deferred Amount” shall have the meaning set forth in Section 4.1.

1.14 “Deferred Equity Unit” shall mean a contractual right to receive the
Settlement Payment, on the terms and conditions set forth in Article VII.

 

2



--------------------------------------------------------------------------------

1.15 “Deferred Percentage” shall have the meaning set forth in Section 4.1.

1.16 “Disability” shall, with respect to a Participant, have the meaning set
forth in the long-term disability plan of the Company or its Affiliate
applicable to such Participant.

1.17 “Dividend Equivalents” shall mean the rights granted under Section 5.3 to
receive payments in cash based on dividends made with respect to shares of the
Company’s Common Stock.

1.18 “Effective Date” shall have the meaning set forth in the preamble.

1.19 “Eligible Employee” shall mean a highly compensated or management level
employee of the Company selected by the Committee to be eligible to participate
in the Plan. Each Eligible Employee shall be an “accredited investor” as such
term is defined in Rule 501(a) of the Securities Act of 1933, as amended.

1.20 “Equity Unit” shall mean one Class A Unit of Management Holdings, LLC,
having the terms and conditions set forth in the LLC Agreement.

1.21 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, including Department of Labor and Treasury regulations and applicable
authorities promulgated thereunder.

1.22 “Fair Market Value” shall mean, with respect to shares of the Company’s
Common Stock, as of any particular date of determination prior to an Initial
Public Offering, the per share value on such date of a share of the Company’s
Common Stock that would be paid by a willing buyer to an unaffiliated willing
seller, without any discount for minority interest, lack of liquidity, transfer
restrictions or forfeiture risks, as determined by a valuation of the Company’s
Common Stock (taking into account the Fully-Diluted Company Equity) that shall
have been performed by a nationally recognized independent valuation firm or as
otherwise determined in good faith by the Committee taking into account such
factors as the Committee deems appropriate, including, but not limited to, the
earnings and other financial and operating information of the Company in recent
periods, the value of the Company’s tangible and intangible assets, the present
value of anticipated future cash-flows of the Company, the history and
management of the Company, the general condition of the securities markets and
the market value of securities of companies engaged in businesses similar to
those of the Company. Following an Initial Public Offering, “Fair Market Value”
of a share of the Company’s Common Stock shall mean, as of any particular date
of determination, the mid-point between the high and the low trading prices for
such date per share of the Company’s Common Stock as reported on the principal
stock exchange on which the shares of the Company’s Common Stock are then
listed.

1.23 “FCF Bonus Pool” shall mean the amount of Free Cash Flow allocated pursuant
to Section 3.1.

1.24 “Fractional Company Share” shall mean one-ten-thousandth (1/10,000) of a
share of the Company’s Common Stock.

1.25 “Free Cash Flow” shall mean, with respect to a Plan Year, the amount of the
Company’s consolidated cash flow provided by operating activities determined in
accordance with U.S. generally accepted accounting principles less capital
expenditures, cash paid or received for investments, working capital changes
(meaning the change in current assets over current liabilities during the Plan
Year), interest payments and cash taxes, and plus any management fees paid to
Access by the Company in such Plan Year; provided that for any Plan Year, the
Committee may increase or decrease the amount of Free Cash Flow to take into
account material purchases or payments made by the Company.

 

3



--------------------------------------------------------------------------------

1.26 “Fully-Diluted Company Equity” shall mean, as of any particular date, the
sum (without duplication) of all outstanding (i) shares of the Company’s Common
Stock (including Fractional Company Shares), (ii) Deferred Equity Units
(assuming all Deferred Equity Units are then settled for Fractional Company
Shares pursuant to Article VII) and (iii) other equity or equity-based interests
in the Company.

1.27 “Initial Public Offering” means the first underwritten public offering of
the Company’s Common Stock.

1.28 “LLC Agreement” shall mean the Limited Liability Company Agreement of
Management Holdings, LLC, as amended, supplemented or modified in accordance
with its terms.

1.29 “Management Holdings, LLC” shall mean WMG Management Holdings, LLC, a
Delaware limited liability company.

1.30 “Matching Equity Unit” shall mean one Class B Unit of Management Holdings,
LLC, having the terms and conditions set forth in the LLC Agreement.

1.31 “Maximum Deferred Amount”, for a Participant, shall mean the product of
(x) the Maximum Unit Allocation and (y) the Base Investment Price.

1.32 “Maximum Unit Allocation”, for a Participant, shall mean the maximum number
of Deferred Equity Units available for acquisition by the Participant, as
determined by the Committee.

1.33 “Participant” shall mean any Eligible Employee who becomes a Participant in
the Plan in accordance with Article II.

1.34 “Participant Election(s)” shall mean the forms or procedures by which a
Participant makes elections with respect to voluntary deferrals of his or her
Compensation.

1.35 “Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.

1.36 “Plan Year” shall mean each fiscal year of the Company following the
Effective Date, commencing October 1 and ending September 30, or such other
fiscal year as may be determined by the Company’s Board of Directors.

1.37 “Pro Rata Annual FCF Bonus” means, as of any particular date, for a
Participant, (x) the Annual FCF Bonus that the Participant would have earned as
an Annual FCF Bonus in respect of a Plan Year if the Participant’s employment
with the Company and its Affiliates had continued until the last day of such
Plan Year, based on the Company’s projected Free Cash Flow for such fiscal year
as of the end of the month immediately preceding such date (projected on a
reasonable basis using information then available to the Company), multiplied by
(y) a fraction, the numerator of which is the number of days that have elapsed
from the first day of such Plan Year (or such later enrollment period as may be
applicable) and the denominator of which is 365; provided that any Pro Rata
Annual FCF Bonus in respect of a Plan Year shall be determined without regard to
a change in the Company’s fiscal year that is effective for other purposes
during such Plan Year.

1.38 “Redemption Date” shall have the meaning set forth in Section 7.1.

 

4



--------------------------------------------------------------------------------

1.39 “Settlement Payment” shall have the meaning set forth in Section 7.1.

1.40 “Termination Payment Date” shall have the meaning set forth in
Section 7.5(b).

ARTICLE II

PARTICIPATION

An Eligible Employee shall become a Participant in the Plan by completing and
submitting to the Committee the appropriate Participant Elections, including
such other documentation and information as the Committee may reasonably
request, during the enrollment period established by the Committee prior to the
Effective Date (or such later enrollment period as may be applicable).

ARTICLE III

FREE CASH FLOW BONUS POOL

3.1 Allocation of Free Cash Flow Bonus Pool. For each Plan Year, the Company
shall allocate 7.5% of the Company’s Free Cash Flow for such fiscal year, if
any, to the FCF Bonus Pool. The amount of Free Cash Flow available for the FCF
Bonus Pool in respect of a Plan Year will depend on the Company’s financial
results and performance in such Plan Year and shall be determined by the
Committee in good faith consistent with the objectives of this Plan, shortly
after the end of each fiscal year, after review of the Company’s quality of
revenue, profit and cash flow results for such Plan Year, and may be positive,
zero or negative. The Committee shall provide each Participant with its
calculations of Free Cash Flow for each Plan Year within 15 days of its
determination. In the event that Free Cash Flow in respect of a Plan Year is
zero or negative, then no Annual FCF Bonuses shall be paid in respect of such
Plan Year. Prior to the Effective Date (except for newly-hired Eligible
Employees), each Participant will be allocated a fixed percentage of the FCF
Bonus Pool.

3.2 Payment of Annual FCF Bonuses. Subject to Article IV and the other terms and
conditions of the Plan, (i) Annual FCF Bonuses shall be paid to Participants no
later than March 15th of the calendar year after the end of the Plan Year in
respect of which the Company earned the applicable Free Cash Flow and
(ii) except as provided in Section 7.5(a)(1), each Participant’s right to
payment of an Annual FCF Bonus shall be contingent upon the continued employment
of the Participant through the applicable payment date, and any Annual FCF
Bonuses not yet paid shall automatically be forfeited upon termination of a
Participant’s employment for any reason, except as may be determined otherwise
by the Committee.

3.3 Form of Payment. Except to the extent that an Annual FCF Bonus is deferred
pursuant to Article IV, Annual FCF Bonuses shall be paid in cash.

ARTICLE IV

DEFERRAL ELECTIONS

4.1 Elections to Defer Compensation. Unless otherwise determined by the
Committee in accordance with Section 409A of the Code, a Participant may elect
to defer only Compensation attributable to services provided in a fiscal year or
calendar year that commences after the time an election is made. Unless
otherwise determined by the Committee in accordance with Section 409A of the
Code (or except as otherwise set forth in the Plan), Participants shall make
their deferral elections by submitting their Participant Elections prior to
December 31, 2012 with respect to Annual FCF Bonuses to be earned under the
Plan, and such Participant Elections will be irrevocable for all Plan Years and
all purposes of the Plan. Participants may defer between 50% and 100% (in 1
percentage point increments) of the pre-tax amounts of the Annual FCF Bonuses
payable

 

5



--------------------------------------------------------------------------------

in respect of such Plan Year (such percentage, a “Deferred Percentage” and, such
amount, a “Deferred Amount”) to acquire an equivalent percentage of the Deferred
Equity Units available to such Participant under the Plan; provided that with
respect to a Deferral Election made between October 1 and December 31, 2012, the
Deferred Percentage for the 2013 Plan Year shall not exceed 75%. In the case of
newly-hired Eligible Employees, a deferral election may be made within 30 days
following such Eligible Employee’s date of hire (subject to all plan aggregation
rules in Section 409A of the Code and the related regulations) with respect to
Compensation earned after the date of such election.

4.2 Offering Limitations. Prior to the enrollment period for the Plan, the
Committee shall establish a Maximum Unit Allocation that may be acquired under
the Plan by an Eligible Employee in all Plan Years, in the aggregate. Unless
otherwise determined by the Committee, (i) the amount of Annual FCF Bonuses that
a Participant may defer under the Plan, in the aggregate, in all Plan Years
shall not exceed such Participant’s Maximum Deferred Amount and (ii) the number
of Deferred Equity Units that a Participant shall have the right to purchase
under the Plan, in the aggregate, in all Plan Years shall not exceed such
Participant’s Maximum Unit Allocation.

ARTICLE V

DEFERRED EQUITY UNITS AND OTHER ENTITLEMENTS

5.1 Deferred Equity Units.

(a) The Company shall establish and maintain Deferral Accounts for each
Participant. Subject to Section 4.2, for each Plan Year prior to the 2020 Plan
Year, at the time that Annual FCF Bonuses for such Plan Year are paid, a
Participant shall be granted and credited with a number of Deferred Equity Units
equal to the number obtained by dividing (x) the Participant’s Deferred Amount
for such Plan Year by (y) the Base Investment Price, and rounded down to the
nearest cent. For the avoidance of doubt, no Deferred Equity Units shall be
granted or credited for the 2020 Plan Year or any succeeding Plan Year.

(b) Notwithstanding anything to the contrary in the Plan, (i) the amount, if
any, of a Participant’s Annual FCF Bonuses in respect of any Plan Year that
(taken together with such Participant’s Annual FCF Bonuses deferred into the
Plan in prior Plan Years) exceeds his or her Maximum Deferred Amount shall be
paid to such Participant in cash at the time that Annual FCF Bonuses in respect
of such Plan Year are paid and (ii) unless otherwise determined by the
Committee, at no time shall a Participant’s Deferral Account be granted or
credited with a number of Deferred Equity Units that exceeds such Participant’s
Maximum Unit Allocation.

5.2 Matching Equity Units. Matching Equity Units shall be issued at the times
and in the amounts provided by the LLC Agreement, and subject to the terms and
conditions, including regarding distributions, vesting, forfeiture and
redemption, that are provided in the LLC Agreement. Matching Equity Units shall
vest on the schedule provided in the LLC Agreement.

5.3 Dividend Equivalents. When cash dividends are paid on shares of the
Company’s Common Stock, each Deferred Equity Unit shall participate in such
dividends, on a pro rata basis, as if the Fractional Company Share underlying
such Deferred Equity Unit was then issued and outstanding.

5.4 Maximum Allocation under the Plan. At no time may the total number of shares
of the Company’s Common Stock (including all Fractional Company Shares)
underlying all outstanding:

(1) Deferred Equity Units (assuming all Deferred Equity Units are settled for
Fractional Company Shares pursuant to Article VII) and Equity Units acquired
following settlement of Deferred Equity Units, in the aggregate, exceed 3.75% of
the Fully-Diluted Company Equity or 41.0959 shares of the Company’s Common
Stock;

 

6



--------------------------------------------------------------------------------

(2) Matching Equity Units (assuming all Matching Equity Units are redeemed for
Fractional Company Shares pursuant to the LLC Agreement) and Equity Units
acquired following redemption of Matching Equity Units, in the aggregate, exceed
3.75% of the Fully-Diluted Company Equity or 41.0959 shares of the Company’s
Common Stock; and

(3) Deferred Equity Units (assuming such settlement), Matching Equity Units
(assuming such redemption) and Equity Units, in the aggregate, exceed 7.5% of
the Fully-Diluted Company Equity or 82.1918 shares of the Company’s Common
Stock.

Except as provided in the LLC Agreement, following any redemption of Matching
Equity Units or Equity Units from a Participant by the LLC or shares of the
Company’s Common Stock by the Company in connection with his or her termination
of employment, the Fractional Company Shares that were covered by such redeemed
Matching Equity Units or Equity Units shall again be available, in the
Committee’s sole discretion, for allocation under the Plan. Notwithstanding the
foregoing, repurchases, whether directly or indirectly, of any shares of the
Company’s Common Stock from Access, taken alone, shall not result in any
violation of the percentage limits set forth in this Section 5.4.

5.5 Adjustment Events. The number and kind of shares or other equity interests
to which the Fractional Company Shares and Deferred Equity Units may relate and
the number and kinds of securities deliverable shall be proportionally adjusted
to reflect, as deemed equitable and appropriate by the Committee, any stock
dividend, stock split, share combination, recapitalization, merger,
consolidation, reorganization, exchange of shares or any other similar event
affecting the Company’s Common Stock, the Matching Equity Units or the Equity
Units.

ARTICLE VI

VESTING

6.1 Vesting of Deferred Equity Units. A Participant shall be vested at all times
in the Deferred Equity Units amounts granted and credited to the Participant’s
Deferral Account and in the Dividend Equivalents.

ARTICLE VII

SETTLEMENT AND REDEMPTION

7.1 Scheduled Settlement of Deferred Equity Units. Except as otherwise provided
in this Article VII, the Company shall cancel and settle each Participant’s
Deferred Equity Units, without payment by the Participant, in three equal
installments in December of 2018, 2019 and 2020 (each such date, a “Redemption
Date”), on a per Deferred Equity Unit basis, for, at the Participant’s election
as communicated to the Company in writing by December 1st of such year, either
(x) a cash amount equal to the Fair Market Value of one Fractional Company Share
on the Redemption Date or (y) one Fractional Company Share (a “Settlement
Payment”). Prior to each Redemption Date and anniversary of such Redemption Date
prior to December 31, 2020, the Committee shall notify each Participant of its
most recent determination of the Fair Market Value of a share of the Company’s
Common Stock (and shall provide each Participant with a copy of any independent
valuation of such Fair Market Value). A Participant may specify that a
Settlement Payment be made in a ratio of cash and Fractional Company Shares.
Notwithstanding the foregoing, the Redemption Dates for any Deferred Equity
Units acquired with an Annual FCF Bonus paid in respect of a Plan Year following
the 2015 Plan Year shall be in

 

7



--------------------------------------------------------------------------------

December of the earlier of (A) the second succeeding calendar year after such
acquisition or at such other times as the Committee may determine in accordance
with the Plan and Section 409A of the Code and (B) the 2020 calendar year. The
Committee may change the Redemption Dates for Deferred Equity Units acquired
with respect to Plan Years after 2015 at any time prior to the commencement of
the Plan Year in respect of which the Annual FCF Bonus used to purchase such
Deferred Equity Units is earned, subject to compliance with Section 409A of the
Code.

7.2 Contribution to Management Holdings, LLC. Immediately upon receipt of any
Fractional Company Shares delivered to a Participant pursuant to this Article
VII, the Participant shall contribute those Fractional Company Shares to
Management Holdings, LLC in exchange for an equal number of Equity Units.

7.3 Annual Redemption Right. On each Redemption Date following the Redemption
Date on which a Deferred Equity Unit is settled other than for cash and on each
one-year anniversary of such Redemption Date thereafter until December 31, 2020,
each Participant shall be entitled to the redemption, upon written notice to the
Company no later than December 1st of the year in which such Redemption Date
occurs, of all or any portion of such Participant’s Equity Units for a cash
payment equal to the Fair Market Value of one Fractional Company Share on the
date of redemption. Notwithstanding the foregoing, a Participant’s right to
redeem Equity Units pursuant to this Section 7.3 shall be limited to the maximum
number of Deferred Equity Units that would have been redeemable by the
Participant if the Participant were then employed by the Company or any of its
Affiliates. Any redemption of Equity Units pursuant to this Section 7.3 shall be
made in accordance with the terms and conditions of the LLC Agreement.

7.4 Mandatory Redemption. In December 2020, the Company shall cancel and settle
each Deferred Equity Units then outstanding for a cash payment equal to the then
current Fair Market Value of one Fractional Company Share.

7.5 Consequences of Termination of Employment. Following any termination of
employment of a Participant with the Company and its Affiliates, the Participant
shall cease immediately to participate in the Plan, and neither the Plan, the
Company or any of its Affiliates shall have any obligations to the Participant
in respect of the Plan, an Annual FCF Bonus, the Deferred Equity Units or
Dividend Equivalents, except as set forth in this Section 7.5:

(a) Annual FCF Bonus.

(1) if the Participant’s employment is terminated by the Company without Cause,
by the Participant for Good Reason or by reason of the Participant’s death or
Disability following the last day of the first fiscal quarter of a Plan Year,
the Company shall pay the Participant in cash (x) the Deferred Percentage of his
or her Pro Rata Annual FCF Bonus for such Plan Year on the Participant’s
Termination Payment Date provided in Section 7.5(b) and (y) the remaining
portion of such Pro Rata Annual FCF Bonus on the date that continuing
Participants are paid Annual FCF Bonuses in respect of such Plan Year; or

(2) if the Participant’s employment terminates for any other reason (i.e., by
the Company for Cause or by the Participant without Good Reason, other than
death or Disability), any unpaid Annual FCF Bonus shall be forfeited.

(b) Deferred Equity Units. No later than December 31st of the calendar year in
which the Participant’s employment terminates, or if later, within two and
one-half months following a Participant’s

 

8



--------------------------------------------------------------------------------

termination of employment, on such date within such two and one-half month
period as the Company determines in its sole discretion (each such date, a
“Termination Payment Date”), each of the Participant’s Deferred Equity Units
shall be cancelled and settled, for:

(1) if the Participant’s employment terminates for any reason (including by
reason of resignation, death or disability) other than for Cause, at the
Company’s option, (i) a cash payment equal to the Fair Market Value of one
Fractional Company Share on the date of the Participant’s termination of
employment or (ii) subject to Section 7.2, one Fractional Company Share; or

(2) if the Participant’s employment is terminated for Cause, at the Company’s
option, a cash payment or a fractional share of the Company’s Common Stock equal
to the lesser of (x) the Base Investment Price and (y) the Fair Market Value of
one Fractional Company Share on the date of the Participant’s termination of
employment.

(c) Matching Equity Units. Matching Equity Units shall be subject to forfeiture
or redemption on the terms and conditions set forth in the LLC Agreement.

(d) Equity Units. Equity Units may or shall be redeemed on the terms and
conditions set forth in Section 7.3 and the LLC Agreement.

(e) Dividend Equivalents. All rights to receive Dividend Equivalents with
respect to a Deferred Equity Unit shall terminate upon the earlier of the
Redemption Date for such Deferred Equity Unit or termination of employment.

(f) Determinations. For purposes of the Plan, any determinations with respect to
a Participant’s termination of employment (including the date thereof) shall be
made by the Committee (or the Company).

7.6 Rounding for Fractional Shares. Payments in shares of the Company’s Common
Stock pursuant to this Article VII shall be rounded down to the nearest
Fractional Company Share, and the Company shall pay the remainder in cash.

7.7 Cash Funding for Redemptions of Equity Units. It is anticipated that cash
redemptions of Equity Units pursuant to the Plan and LLC Agreement will be made
either by (i) Management Holdings, LLC, using cash contributed to Management
Holdings, LLC or (ii) Management Holdings, LLC distributing the Fractional
Company Shares underlying such Equity Units to the holder of such Equity Units
and, immediately following such distribution, the Company redeeming such
Fractional Company Shares from such employee holder in cash for their then
current Fair Market Value; provided that if such a redemption of Fractional
Company Shares by the Company (or the payment of a dividend by a subsidiary of
the Company to fund such a redemption) would result in a violation of the terms
or provisions of, or a default or an event of default under, any guaranty,
financing or security agreement or document entered into by the Company or any
of its subsidiaries from time to time or the Company’s certificate of
incorporation or if the Company has no funds legally available to make such
redemption in compliance with Delaware law, then the Company shall not be
obligated to redeem such Fractional Company Shares and instead Management
Holdings, LLC shall redeem the applicable Equity Units for cash.

7.8 Restrictions Applicable to Equity Units. All Equity Units delivered to a
Participant pursuant to this Article VII shall be governed by the terms and
conditions of the LLC Agreement, and, as a condition to any such delivery, the
Participant recipient shall execute a counterpart to the LLC Agreement, in a
form acceptable to the Company, by which the Participant shall agree to become a
member of the LLC and be bound by the terms and conditions of the LLC Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE VIII

CHANGE OF CONTROL

8.1 Effect of a Change in Control. In connection with a Change in Control:

(a) Annual FCF Bonuses. If a Change in Control occurs prior to the date on which
Deferred Equity Units are allocated to Deferral Accounts for a Plan Year, each
Participant’s Deferral Account, immediately prior to such Change in Control,
shall be granted and credited with a number of Deferred Equity Units equal to
the number obtained by multiplying (i) the Deferred Percentage by (ii) the
quotient obtained by dividing (x) such Participant’s Pro Rata Annual FCF Bonus
for such Plan Year by (y) the Base Investment Price, and rounded down to the
nearest cent;

(b) Deferred Equity Units. Each outstanding Deferred Equity Unit shall, in the
Committee’s discretion, either be (x) cancelled and settled, without payment by
any Participant, for one Fractional Company Share immediately prior to the
Change in Control or (y) within 30 days following a Change in Control, cancelled
in exchange for a payment of the price per Fractional Company Share (calculated
as a product of one share of the Company’s Common Stock) received in connection
with the transaction(s) resulting in the Change in Control;

(c) Matching Equity Units. Each outstanding Matching Equity Unit shall be
treated in accordance with the LLC Agreement; and

(d) Equity Units. Each outstanding Equity Unit shall be treated in accordance
with the LLC Agreement.

ARTICLE IX

ADMINISTRATION

9.1 Committee. The Plan shall be administered by the Committee, which shall have
the exclusive right and full discretion (i) to appoint agents to act on its
behalf, (ii) to interpret the Plan, (iii) to decide any and all matters arising
under the Plan (including the right to remedy possible ambiguities,
inconsistencies or admissions), (iv) to make, amend and rescind such rules as it
deems necessary for the proper administration of the Plan and (v) to make all
other determinations and resolve all questions of fact necessary or advisable
for the administration of the Plan, including determinations regarding
eligibility to participate in the Plan. All good faith interpretations of the
Committee with respect to any matter under the Plan shall be final, conclusive
and binding on all persons affected thereby. No member of the Committee or agent
thereof shall be liable for any determination, decision or action made in good
faith with respect to the Plan. The Company will indemnify and hold harmless the
members of the Committee and its agents from and against any and all
liabilities, costs and expenses incurred by such persons as a result of any act
or omission in connection with the performance of such persons’ duties,
responsibilities and obligations under the Plan, other than such liabilities,
costs and expenses as may result from the bad faith, willful misconduct or
criminal acts of such persons.

9.2 409A Compliance. The Plan is intended to be administered in a manner
consistent with the requirements, where applicable, of Section 409A of the Code
and the Plan shall be administered, interpreted and construed consistent with
that intent and where reasonably possible and practicable, the Plan shall be

 

10



--------------------------------------------------------------------------------

administered and interpreted in a manner to avoid the imposition on a
Participant of immediate tax recognition and additional taxes pursuant to
Section 409A of the Code. A Participant’s right to receive any installment
payment under the Plan shall, for purposes of Section 409A of the Code, be
treated as a right to receive a series of separate and distinct payments. In
addition, with respect to any payments or deemed payments under the Plan subject
to Section 409A of the Code, references to a Participant’s “termination of
employment” (and corollary terms) with the Company and its Affiliates means the
Participant’s “separation from service” (as defined in Section 409A of the Code)
with the Company and its Affiliates. Notwithstanding anything to the contrary
contained in the Plan, the Committee may amend the Plan to the extent it deems
necessary or appropriate to comply with Section 409A of the Code.
Notwithstanding anything to the contrary contained in the Plan or any other
agreement to which the Company or any of its Affiliates is bound or is a party,
none of the Company, any of its Affiliates, the Committee or any of their
respective officers, directors, employees or agents shall have any liability
whatsoever to any Participant or any other person in the event Section 409A of
the Code applies to any payments under the Plan in a manner that results in
adverse tax consequences for a Participant or his or her heirs.

9.3 Delay for “Specified Employees”. In the event that any payment under the
Plan is required to be delayed pursuant to Section 409A of the Code because a
Participant is deemed to be a “specified employee” within the meaning of
Section 409A(a)(2)(B)(1) of the Code and the related regulations, such payment
shall be made, or the first installment of such payment shall be made, within 90
days of the first business day following the six-month anniversary of the
Participant’s “separation from service.”

9.4 Freedom of Action. Nothing in the Plan shall be construed as limiting or
preventing the Committee, the Company or any of its Affiliates from taking any
action that in good faith it deems appropriate or in its best interest (as
determined in its sole and absolute discretion) and no Participant (or person
claiming by or through a Participant) shall have any right relating to the
diminishment in the value of any Fractional Company Shares, Deferred Equity
Units, Matching Equity Units, Equity Units, Dividend Equivalents or any
associated return as a result of any such action. The foregoing shall not
constitute a waiver by a Participant of the terms and provisions of the Plan.
Unless the context otherwise requires, any determination under the Plan by the
Committee or the Company shall be in their sole and absolute discretion.

ARTICLE X

MISCELLANEOUS

10.1 Amendment or Termination of Plan. The Company may, at any time, direct the
Committee to amend or terminate the Plan, except that no such amendment or
termination may adversely affect a Participant’s Deferred Equity Units, Matching
Equity Units or Dividend Equivalents. If the Company terminates the Plan, no
further amounts shall be paid or deferred under the Plan, and outstanding
Deferred Equity Amounts and Dividend Equivalents shall be treated in accordance
with the provisions of the Plan as in effect prior to the Plan’s termination.

10.2 Unsecured General Creditor. Any payment due under the Plan shall be paid
from the general funds of the Company, and each Participant and his or her heirs
shall be no more than unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations under
the Plan. It is the intention of the Company that the Plan be unfunded for
purposes of ERISA and the Code.

 

11



--------------------------------------------------------------------------------

10.3 Requirements of Law. The issuance of Fractional Company Shares and Equity
Units pursuant to the Plan shall be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

10.4 Restriction Against Assignment. Deferred Equity Units, Dividend Equivalents
and the other rights and entitlements under the Plan are not assignable or
transferable, in whole or in part, and may not, directly or indirectly, be
offered, transferred, sold, pledged, assigned, alienated, hypothecated or
otherwise disposed of or encumbered (including without limitation by gift,
operation of law or otherwise) other than by will or by the laws of descent and
distribution upon a Participant’s death.

10.5 Withholding. Whenever Annual FCF Bonuses, Settlement Payments, Dividend
Equivalents or any other payments or deemed payments under the Plan are to be
paid or delivered to a Participant, the Company and its Affiliates shall have
the power to withhold, or require the Participant to remit to the Company or any
of its Affiliates, an amount sufficient to satisfy the statutory minimum
federal, state and local withholding tax requirements relating to such payments,
and the Company may defer the payment and delivery of any such Annual FCF
Bonuses, Settlement Payments, Dividend Equivalents or any other payments or
deemed payments under the Plan until the date such tax withholding requirements
are satisfied or, if earlier, the last day of the calendar year in which such
payments or deemed payment would otherwise have been made to the Participant;
provided that if a Participant has not remitted or the Company has not withheld
the amounts necessary to satisfy the withholding tax requirements prior to the
last day of such calendar year then the Participant shall forfeit the payments
or deemed payments subject to such withholding tax requirements. The Committee
may, in its discretion, permit a Participant to elect, subject to such
conditions as the Committee shall impose, to satisfy his or her withholding
obligation relating to a Settlement Payment with Fractional Company Shares.

10.6 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Company or any of its Affiliates.

10.7 Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

10.8 Notice. Any notice or filing required or permitted to be given to the
Company or a Participant under the Plan shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail, in the case of the
Company, to the principal office of the Company, directed to the attention of
the Committee, and in the case of a Participant, to the last known address of
the Participant indicated on the employment records of the Company. Such notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification. Notices to the Company may be permitted by electronic
communication according to specifications established by the Committee.

10.9 No Conflict with LLC Agreement. Nothing contained in the Plan is intended
to conflict with the terms and conditions of the LLC Agreement and to the extent
any such conflict exists with respect to Matching Equity Units or Equity Units,
expressly or by implication, the terms and conditions of the LLC Agreement shall
control.

 

12



--------------------------------------------------------------------------------

10.10 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provision had not been included.

10.11 Headings, etc. Headings and subheadings in the Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

10.12 Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. In the event any provision of, or legal issue relating to, the Plan is
not fully preempted by federal law, such issue or provision shall be governed by
the laws of the State of New York.

 

 

13